Title: From George Washington to Louis-Antoine-Jean-Baptiste, chevalier de Cambray-Digny, 14 October 1782
From: Washington, George
To: Cambray-Digny, Louis-Antoine-Jean-Baptiste, chevalier de


                  
                     
                     SirHead Quarters 14th October 1782
                  
                  You have my permission, so far is it depends upon me, to go to France—Your application for liberty to go beyond sea must be to Congress—I can only recommend that indulgence, but have no authority to grant it—You may make use of this letter to shew my approbation of your request.
                  I inclose you a Certificate of your service.  I should have been happy had I been able to have spoken of them from my own immediate knowledge: But the other testimenials of which you are possessed are so ample and honorable that I think they cannot fail of procuring you as favorable a reception at your own Court, as you, in my opinion, deserve.  I am Sir Yr most obt and hble servt
                  
                  
                  
                Certificate on the other sideMonsr du Cambray was appointed Leut. Colonel in the Corps of Engineers in the service of the United States of America in June 1778—He never served under my immediate command.  But from the ample and honorable testimonials which have been granted to him by the Generals under whom he did serve, and from the observations which I have had an opportunity of making since my acquaintance with him—I have every reason to believe that he is an officer of ability in the line of his profession and of great Zeal and Activity in whatever may be committed to his direction.